Citation Nr: 1132060	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  09-37 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The appellant had active duty for training from October 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied the benefits sought on appeal.  The matter has otherwise been adjudicated by the Regional Office (RO) in Nashville, Tennessee.  

A Travel Board hearing was held in June 2011 with the appellant in Nashville, Tennessee, before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDING OF FACT

The appellant did not have active military service during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Moreover, VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d).  In the instant case, the determinative facts (whether the appellant had wartime service) are not in dispute.  Resolution of the appellant's appeal is dependent on interpretation of the regulations pertaining to the assignment of nonservice-connected pension benefits.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

B.  Nonservice-Connected Pension Benefits

Under 38 U.S.C.A. § 1521, pension is payable to a Veteran who meets the service requirements and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2010).  A Veteran meets the service requirements if such Veteran served in the active military, naval, or air service: (1) for ninety (90) days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of 90 consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

Periods of war material to the present claim include the Vietnam era, a war constituting a period beginning August 5, 1965, and ending May 7, 1975, inclusive, for personnel who did not serve in the Republic of Vietnam.  38 C.F.R. § 3.2.
The Board notes that the appellant had active duty for training (ACDUTRA) service from October 1969 to February 1971.  This fact is confirmed by his Form DD-214 and a November 2008 request for records (PIES request).  This period of service was during the Vietnam era, and thus within a period of war.
See 38 U.S.C.A. § 101(29). 

However, ACDUTRA service is not considered "active military service" unless the Veteran was disabled from a disease or injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 101 (24).  The appellant has not established service connection for any injury or disease during this period of service, nor has he alleged that his currently diagnosed bipolar disorder is related to this period of service.  Based on these findings, the appellant did not serve in the active military, naval, or air service for a period of 90 days or more during a period of war.

The Board acknowledges the appellant's statements and testimony that he served on active duty, rather than ACDUTRA, during his period of service.  See June 2011 Hearing Transcript.  Unfortunately, ACDUTRA was does not qualify as "active military service" under the applicable statutes and regulations.  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.  In this case, the law is dispositive, and basic eligibility for nonservice-connected pension benefits is precluded based upon the appellant's period of service; therefore, eligibility for nonservice-connected pension benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


